DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 1, 2022 has been entered.  

Response to Amendment
Amendments filed July 26, 2022 have been entered.  Claims 1-17 remain pending.  Claims 1, 2, 15, & 17 have been amended.  

Response to Arguments
Applicant’s arguments, see p. 8 last full paragraph to p. 9, filed July 26, 2022, with respect to the rejection(s) of claim(s) 1, 3-10, 15, 17; 2;  & 11-14, 16 under 35 U.S.C. 102(a)-Matan; 35 U.S.C 103-Matan in view of Turner;  & 35 U.S.C. 103-Matan in view of Valerio (Respectively) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of  newly found prior art reference(s), Fuchs describes a system in which household appliances have meters to measure power use specific to individual appliances.  

Claim Objections
Claim 1 objected to because of the following informalities:  
"an AC power supply input connectable-e to an AC power source" should be "an AC power supply input connectable to an AC power source".  
Appropriate correction is required.  
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.  


Claim(s) 1, 3-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20140032140 A1 (Fuchs) in view of US 20160079757 A1 (Matan).  

Regarding claim 1 Fuchs teaches a domestic or commercial electric appliance (para 0030: “the master domestic appliance HM”) comprising: at least one electric load (para 0034: “power components” are loads); a power switch (para 0026: the electrical appliances have “switch-on conditions” and therefore have switches witch can switch on or off an appliance); an AC power supply input connectable-e to an AC power source for receiving electric power from the AC power source and arranged to supply the electric power to the power switch (Fig. 1, para 0026: EVU is the AC power source and provides power to the appliances); a current sensor configured to sense an AC current absorbed only by the electric appliance from the AC power source (para 0028: measuring unit AM can display a “current consumption of an individual domestic appliance”, para 0030: measuring unit may be a component of the appliance); and a processing unit configured to: control the power switch to provide the electric power to the at least one electric load (para 026: smart meter (which inherently has a processing unit) which can switch on or off appliances which comprises at least one electric load), perform a harmonic analysis on the sensed AC current sensed by the current sensor and to determine a malfunction in the at least one electric load based on an outcome of the harmonic analysis (para 0032: identifying harmonic components is harmonic analysis, para 0034: data can be analyzed by a service company so there must be data about components/loads which need to be serviced).  
Fuchs does not explicitly teach and control the power switch to stop providing the electric power to the at least one electric load when the malfunction is determined.  
Matan teaches and control the power switch to stop providing the electric power to the at least one electric load when the malfunction is determined (para 0061: system can detect an error and reroute connections and power to keep the system running longer).  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the device taught by Fuchs with the teachings of Matan.  One would have added to the appliance with a smart meter capable of harmonic analysis of Fuchs the ability of switching off electric power to different nodes/loads of Matan.  The motivation would have been to keep the appliances operating at least within safe parameters longer.  

Regarding claim 3, Fuchs in view of Matan teaches the domestic or commercial electric appliance of claim 1.  
Fuchs does not as explicitly teach wherein the processing unit is configured to calculate a total harmonic distortion of the sensed AC current, and to assess, based on the calculated total harmonic distortion at least one among: a malfunctioning condition of the at least one electric load, and a disturbance on the AC power source caused by other electric appliances.  
 Matan does teach wherein the processing unit (Fig. 2 – processor of “Meter 242”) is configured to calculate a total harmonic distortion (Para [0057] – “meter 242 can track energy signatures of loads”) of the sensed AC current, and to assess, based on the calculated total harmonic distortion at least one among: a malfunctioning condition (Para [0061] – “if something within neighborhood 230 went down or experienced an error condition, neighborhood 230 can reroute isolation to shift the reactions of the grid”, Para [0061] – “neighborhood 230 can effectively control the reactive needs within its subgroup of the grid while possibly only taking real power from the grid as a whole”, to control the reactive needs of the system the harmonics must be considered) of the at least one electric load (Fig. 2 – “Load 246”), and a disturbance on the AC power source (Fig. 2 – “Grid 210”) caused by other electric appliances (Fig. 2 – “Load 246…Load 246”).  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the device taught by Fuchs with the teachings of Matan.  One would have added to the appliance with a smart meter capable of harmonic analysis of Fuchs the smart meter that can track energy signatures of loads of Matan.  The motivation would have been to enable the system to accurately determine where a problem in the electrical system is located.  

Regarding claim 4, Fuchs in view of Matan teaches the domestic or commercial electric appliance of claim 1.  
Fuchs does not explicitly teach wherein: the processing unit is configured to assess a presence, in the sensed AC current, of at least one secondary component oscillating at a frequency higher than a fundamental frequency of a main component of the sensed AC current.  
 Matan teaches wherein: the processing unit (Fig. 2 – processor of “Meter 242”) is configured to assess a presence, in the sensed AC current, of at least one secondary component (Para [0057] – “meter 242 can track energy signatures of loads”, energy signatures includes secondary component) oscillating at a frequency higher (Fig. 8 – “Third Harmonic”) than a fundamental frequency (Fig. 8 – “First Harmonic”) of a main component of the sensed AC current (Fig. 8 – “Primary Current”).
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the device taught by Fuchs with the teachings of Matan.  One would have added to the appliance with a smart meter capable of harmonic analysis of Fuchs the smart meter capable of detecting multiple components of the AC current of Matan.  The motivation would have been to enable the system to better diagnose problems within the electrical system.  

Regarding claim 5, Fuchs in view of Matan teaches the domestic or commercial electric appliance of claim 4.  
Fuchs does not explicitly teach wherein the processing unit is configured to drive the at least one electric load based on the assessment of the presence of the at least one secondary component.  
 Matan teaches wherein the processing unit (Fig. 7 – processor of “Meter 710”) is configured to drive the at least one electric load (Fig. 7 – “Load 730[1]”) based on the assessment of the presence of the at least one secondary component (Fig. 7 – “Signature 712[1]” & “Load 730[1]”, indicating that the LOAD 730[1] is being powered (driven) by SIGNATURE 712[1] which is a secondary component).  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the device taught by Fuchs with the teachings of Matan.  One would have added to the appliance with a smart meter capable of harmonic analysis of Fuchs the smart meter capable of driving the electric loads based on additional loads in the sensed AC current.  

Regarding claim 6, Fuchs in view of Matan teaches the domestic or commercial electric appliance of claim 4.  
Fuchs does not explicitly teach wherein the processing unit is configured to detect if the at least one secondary component corresponds to an identification signal generated by a private available AC power supply comprised in the power source connected to the power supply input, and to drive the at least one electric load based on the identification signal.
Matan further teaches wherein the processing unit (Fig. 7 – “Meter 710”) is configured to detect if the at least one secondary component corresponds to an identification signal generated by a private available AC power supply (Fig. 2 – “Energy Source 248”, Para [0110] – “the resulting representation of signatures 712 includes information about harmonics. In one embodiment, knowledge of harmonics can inform the operation of converter 740 to adjust an interface to power supply to suppress harmonics”, in Fig. 2 - meter 242 and energy source 248 are seen to have a common connection as such the particular energy signal of Energy source 242 would be detected in the meter 242) comprised in the power source  connected to the power supply input (Fig. 1 – “162”), and to drive the at least one electric load (Fig. 2 – “Load 246”) based on the identification signal (Para [0116] – “Meter 710 controls the operation of converter 740 (e.g., via providing information to the converter) to control a noise contribution of the load due to the harmonics as seen at the PCC. The converter can adjust an interface to the PCC to compensate for, and therefore, reduce noise introduced onto the grid from the load”).  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the device taught by Fuchs with the teachings of Matan.  One would have added to the appliance with a smart meter capable of harmonic analysis of Fuchs the smart meter capable of driving the electric loads based on additional sources in the sensed AC current.  

Regarding claim 7, Fuchs in view of Matan teaches the domestic or commercial electric appliance of claim 1.  
Fuchs does not explicitly teach wherein the processing unit is configured to carry out the harmonic analysis on the sensed AC current by applying a Fast Fourier Transform to the sensed AC current.  
Matan teaches wherein the processing unit (Fig. 7 – “Meter 710”) is configured to carry out the harmonic analysis (Para [0179] – “converter 1620 provides table-based harmonic distortion correction”) on the sensed AC current (Fig. 7 – “Composite Current 720”) by applying a Fast Fourier Transform (Para [0179]) to the sensed AC current (Fig. 8 – “Primary Current”).  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the device taught by Fuchs with the teachings of Matan.  One would have added to the appliance with a smart meter capable of harmonic analysis of Fuchs the smart meter capable of a fast Fourier analysis of Matan.  The motivation would have been to enable the system to identify frequencies which would be indicative of the condition of different components within the system.  

Regarding claim 8, Fuchs in view of Matan teaches the domestic or commercial electric appliance of claim 1.  
Fuchs does not explicitly teach wherein the processing unit is configured to assess an anomalous operation condition or a malfunction condition of the at least one electric load based on the sensed AC current.  
Matan teaches wherein the processing unit (Fig. 7 – “Meter 710”) is configured to assess an anomalous operation condition or a malfunction condition (Para [0061] – “if something within neighborhood 230 went down or experienced an error condition, neighborhood 230 can reroute isolation to shift the reactions of the grid”) of the at least one electric load (Fig. 2 – “Load 246”) based on the sensed AC current (Fig. 7 – “Composite Current 720”).  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the device taught by Fuchs with the teachings of Matan.  One would have added to the appliance with a smart meter capable of harmonic analysis of Fuchs the smart meter (710) capable of performance computations and control operation of Matan.  The motivation would have been for better monitoring and control of the electrical system.  

Regarding claim 9, Fuchs in view of Matan teaches the domestic or commercial electric appliance of claim l.  
Fuchs further teaches wherein the processing unit is further configured to assess the electric power consumption of the at least one electric load based on the sensed AC current (para 0034: “integratable power components of the individual domestic appliance… can be assigned with a high level of accuracy”).  

Regarding claim 10, Fuchs in view of Matan teaches the domestic or commercial electric appliance of claim l.  
Fuchs does not explicitly teach wherein the processing unit is further configured to assess an overload condition of the AC power source based on the sensed AC current.
Matan teaches wherein the processing unit (Fig. 7 – “Meter 710”) is further configured to assess an overload condition (Fig. 14 – “Determine Saturation Condition…1404”) of the AC power source (Fig. 2 – “Grid 210”) based on the sensed AC current (Fig. 7 – “Composite Current 720”).  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the device taught by Fuchs with the teachings of Matan.  One would have added to the appliance with a smart meter capable of harmonic analysis of Fuchs the meter capable of determining saturation conditions of Matan.  

Regarding claim 11, Fuchs in view of Matan teaches the domestic or commercial electric appliance of claim l.  
Fuchs further teaches wherein the electric appliance is a refrigerator (para 0031), and wherein the at least one electric load comprises at least one among: an inverter unit; a compressor unit (inherent in refrigerator); and a defrost heating resistor.

Regarding claim 12, Fuchs in view of Matan teaches the domestic or commercial electric appliance of claim l.  
Fuchs further teaches wherein the electric appliance is a laundry washing machine (para 0031), and wherein the at least one electric load comprises at least one among: a drain pump; a recirculation pump (inherent in washing machine); a drum motor circuit; and a heating resistor.

Regarding claim 13, Fuchs in view of Matan teaches the domestic or commercial electric appliance of claim l, 
Fuchs further teaches wherein the electric appliance is a laundry dryer machine (tumble dryer), and wherein the at least one electric load comprises at least one among: A drum motor circuit; a heating resistor (inherent in laundry dryer); a compressor unit; and a fan.  

Regarding claim 14, Fuchs in view of Matan teaches the domestic or commercial electric appliance of claim l.  
Fuchs further teaches wherein the electric appliance is an oven (para 0031), and wherein the at least one electric load comprises at least one among: a heating resistor; a microwave generator unit (“heating resistor” and “microwave generator” are alternatively inherent in oven); and a fan.  

Regarding claim 15, Fuchs in view of Matan teaches the domestic or commercial electric appliance of claim 1.  
Fuchs does not explicitly teach wherein the AC power supply input is configured to receive from the AC power source, electric power having a fundamental frequency being a utility frequency of a publicly available AC power supply.  
Matan teaches wherein the AC power supply input (Fig. 1 – “162”) is configured to receive from the AC power source (Fig. 2 – “Grid 210”), electric power having a fundamental frequency (Fig. 8 – “First Harmonic”) being a utility frequency of a publicly available AC power supply (Fig. 1 – “Power Plant 110”).  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the device taught by Fuchs with the teachings of Matan.  One would have added to the appliance with a smart meter capable of harmonic analysis of Fuchs the smart meter capable of detecting multiple components of the AC current (wherein one of the components is the utility frequency) of Matan.  

Regarding claim 16, Fuchs in view of Matan teaches the domestic or commercial electric appliance of claim 14.  
Fuchs does not teach wherein: the AC power source includes at least one private available AC power supply, each private available AC power supply being configured to generate additional electric power and a corresponding identification signal when activated; the at least one secondary component corresponds to an identification signal.
Matan further teaches wherein: the AC power source (Matan Fig. 2 – “Grid 210”) includes at least one private available AC power supply (Matan Fig. 2 – “Energy Source 248”), each private available AC power supply being configured to generate additional electric power and a corresponding identification signal (Matan Fig. 16 – “energy source 1610” arrows to “CPU 1640”) when activated; the at least one secondary component corresponds to an identification signal.  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the device taught by Fuchs with the teachings of Matan.  One would have added to the appliance with a smart meter capable of harmonic analysis of Fuchs the private AC power source with identification signal of Matan.  The motivation would have been to enable the inclusion local power supplies.  

Regarding claim 17 Fuchs teaches a domestic or commercial electric appliance (para 0030: “the master domestic appliance HM”) comprising: at least one electric load (para 0034: “power components” are loads); a power switch (para 0026: the electrical appliances have “switch-on conditions” and therefore have switches witch can switch on or off an appliance); an AC power supply input connectable to an AC power source for receiving electric power from the AC power source and arranged to supply the electric power to the power switch (Fig. 1, para 0026: EVU is the AC power source and provides power to the appliances); a current sensor configured to sense an AC current absorbed only by the electric appliance from the AC power source (para 026: an energy meter EZ measures the current drawn by the source, para 0030: measuring unit may be a component of the appliance); and a processing unit configured to: control the power switch to provide the electric power to the at least one electric load (para 026: smart meter (which inherently has a processing unit) which can switch on or off appliances which comprises at least one electric load), perform a harmonic analysis on the sensed AC current sensed by the current sensor and to identify that renewable energies are being supplied from the AC power source to the at least one electric load based on thePage 5 of 10Appln. No.: 16/349,828ABEL-333USAmendment Dated July 26, 2022 Reply to Office Action of May 16, 2022outcome of the harmonic analysis (para 0032: identifying harmonic components is harmonic analysis, para 0013: system should work with local power supply which is based on renewable energies).  
Fuchs does not explicitly teach and control the power switch to stop providing the electric power to the at least one electric load until the harmonic analysis identifies that the renewable energies are being supplied from the AC power source.  
Matan teaches and control the power switch to stop providing the electric power to the at least one electric load until the harmonic analysis identifies that the renewable energies are being supplied from the AC power source (para 0061: system can detect an error and reroute connections and power to keep the system running longer, para 0216: monitors the power generated by a renewable energy source, system has to be sure that the signal being provided by the renewable source actually is from the renewable source and not from an error).  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the device taught by Fuchs with the teachings of Matan.  One would have added to the appliance with a smart meter capable of harmonic analysis of Fuchs the ability of switching off electric power to different nodes/loads of Matan.  The motivation would have been to keep the appliances operating at least within safe parameters longer including the safe use of local power sources such as renewables.  

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20140032140 A1 (Fuchs) in view of US 20160079757 A1 (Matan) in further view of US 5977660 A (Mandalakas).  

Regarding claim 2 Fuchs in view of Matan teaches The domestic or commercial electric appliance according to claim 1.  
Neither Fuchs nor Matan teach wherein the current sensor is a Hall effect current sensor that together with the at least one electric load produce a filter that passes a range of frequencies of the electric power absorbed only by the electric appliance to the processing unit for the harmonic analysis
 Mandalakas teaches wherein the current sensor is a Hall effect current sensor that together with the at least one electric load produce a filter that passes a range of frequencies of the electric power absorbed only by the electric appliance to the processing unit for the harmonic analysis (Fig. 9: shows an active harmonic filter with filters 80, 82, 84 that pass a range of frequencies absorbed by the electric appliance to the processing unit (controller), column 4 lines 32-34: 80, 82, 84 are preferably hall effect current sensors).  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the device taught by Fuchs in view of Matan with the further teachings of Mandalakas.  One would have added to the appliance with a smart meter capable of harmonic analysis the hall effect sensor filter that passes the frequencies used by the load on to a processor for harmonic analysis of Mandalakas.  The motivation would have been to ensure that only the signals relevant to the load would reach the processor for analysis.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 9170285 B2 (Lee) discloses an appliance with a built in power meter.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN WALTER BRAUNLICH whose telephone number is (571)272-3178. The examiner can normally be reached Monday-Friday 7:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 5712722258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARTIN WALTER BRAUNLICH/           Examiner, Art Unit 2868                                                                                                                                                                                             
/JUDY NGUYEN/           Supervisory Patent Examiner, Art Unit 2868